UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        5/27/2021
    Vladimir Vyrkin,

                                     Plaintiff,
                                                                    1:18-cv-12106 (SDA)
                       -against-
                                                                    ORDER
    Triboro Bridge & Tunnel Authority, et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          The Court has reviewed the parties’ proposed trial exhibits and the objections thereto,

with the exception of the surveillance video 1 (see Def.’s 5/25/21 Ltr., ECF No. 68.) At the

upcoming bench trial, the Court shall accept into evidence the parties proposed exhibits that it

has thus far reviewed and determine thereafter what weight, if any, to ascribe to them. See

Wechsler v. Hunt Health Sys., Ltd., No. 94-CV-08294 (PKL), 2003 WL 22764545, at *3 (S.D.N.Y.

Nov. 21, 2003) (“[T]he ‘more prudent course in a bench trial [is] to admit into evidence doubtfully

admissible records,’ and to permit the parties to aim their arguments at the weight of the

evidence.” (citing Van Alen v. Dominick & Dominick, Inc., 560 F.2d 547, 552 (2d Cir. 1977)); see

also Dreyful Ashby, Inc. v. S/S “Rouen”, No. 88-CV-02890 (MBM), 1989 WL 151685, at *2

(S.D.N.Y.1989) (“[A]ll doubts at a bench trial should be resolved in favor of admissibility.”).

          For the record, the exhibits to be accepted into evidence are set forth in the chart on the

next page of this Order.




1
 In addition to the exhibits listed in ECF No. 68, the Court was advised today that Plaintiff seeks to include
as a trial exhibit his criminal court summonses and that Defendant objects to them on relevance grounds.
                   Exhibit Number                                      Description

 Plaintiff Ex. 1                                      TBTA Arrest Report (DX-1)

 Plaintiff Ex. 2                                      BTO Cabrera Daily Activity Log Excerpts (DX-2)

 Plaintiff Ex. 3                                      TBTA Arrest Process Tracking Form (DX-3)

 Plaintiff Ex. 4                                      Transcript of the criminal court proceedings in
                                                      the matter of "People of the State of New York
                                                      vs. Vladimir Vyrkin" (Index No. SX-041577/17),
                                                      ECF motion 42, Exhibit 8

 Plaintiff Ex. 5                                      Transcript of the deposition of Officer Edwin
                                                      Cabrera, dated November 6, 2019, ECF
                                                      motion 42, Exhibit 10

 Plaintiff Ex. 6                                      ECF motion 42, Exhibits 12, 13 & 14
                                                      (photographs)

 Plaintiff Ex. 7                                      Criminal Court Summonses

 Defendant Ex. A                                      Sergeant Ellis Daily Activity Log Excerpts (DX-
                                                      4)

 Defendant Ex. B                                      TBTA Vehicle Log (DX-5)


         The Court later shall rule on the admissibility of the surveillance video (Defendant Ex. C),

which has not yet been submitted to the Court.

SO ORDERED.

Dated:    New York, New York
          May 27, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge




                                                  2
